Title: Draft of a Proposed Cartel for the Exchange of Prisoners of War, [10–11 April 1778]
From: Hamilton, Alexander
To: 


[Newtown, Pennsylvania, April 10–11, 1778]
A Treaty and Convention for the Exchange and Accommodation of Prisoners of War, made between the Armies of The United States of America and The Kingdom of Great Britain; and for other purposes therein specified.
Whereas on the 30th. day of July, in the year 1776, a proposition was made by His Excellency General Washington to His Excellency General Sir William Howe, and acceded to by him, on the first day of August following, for an exchange of Prisoners—officer for officer of equal rank, soldier for soldier and citizen for citizen—And Whereas differences have arisen on the construction and execution of the said agreement, and it has been found by experience, to be, not fully competent to all the purposes of the exchange and accomodation of prisoners, To settle those differences and prevent the like in future, to provide more effectual and extensive relief, for captivity, in its various circumstances, and to obviate, as far as possible, every unnecessary distress and rigor of war,
We William Grayson Colonel, Robert Hanson Harrison and Alexander Hamilton Lieutenant Colonels, and Elias Boudinot, Commissary General of Prisoners, in the Armies of the United States
Being there unto duly authorised by His Excellency, George Washington Esquire, General and Commander in Chief of the same, and in virtue of the full powers to him given
Stipulate and declare, that the following articles shall have full force and effect, between the Belligerent armies, according to their true intent and meaning; and that, if any doubt or difficulty shall arise, it shall be decided, conformable to the natural import and design of this convention, and agreeable to the custom and usage of war among civilized nations.

Article 1st
All officers and soldiers, prisoners of war, on either side shall be exchanged on the terms and in the manner following:
Those first captured shall be first exchanged.
Every officer shall be exchanged, for one of equal rank, as far as number will apply; except when there are officers, who have been longer in captivity, that cannot be so exchanged, in which case, these shall have a preference and be exchanged on the principle of composition, according to the succeeding rule,
When officers cannot be exchanged for those of equal rank, two or more inferior officers shall be given for a superior in order to which all officers bearing rank shall be estimated thus:


General and commander in Chief
192


Lieutenant General, commanding in a separate department
96


Lieutenant General
48


Major General
24


Brigadier
12


Colonel
6


Lieut. Colonel
5


Major
4


Captain
3


Lieutenant
2


Ensign
1

If there should remain any officers on either side, who cannot be exchanged in the foregoing modes, it shall be at the option of the debtor, to give privates for officers, at the rate of five for an ensign, and progressively in the above ratio.
Staff officers bearing rank shall be exchanged for each other, or for those of the line of similar rank: Such as have none shall be exchanged for each other only; in the same, or in different departments, either on the principle of equality or of composition, and shall be estimated thus:—


Quarter Master General
12


Deputy
6


Assistant deputy
3


Commissary General of Provisions
6



Deputy
3


Assistant deputy
1


Pay Master General
6


Deputy
3


Clerk
1


Commissary of Military stores
6


Deputy
3


Assistant deputy or conductor
1


Commissary of forage
6


Deputy
3


Assistant deputy
1


Muster Master
6


Deputy
3


Waggon Master
3


Deputy or conductor
1


Capt of Guides
3

Officers of horse, foot, and artillery and Engineers shall be exchanged for each other indiscriminately: Dragoons, foot soldiers, matrosses, artificers, sappers and miners shall be exchanged for each other, in like manner.
Any officer, who may not be specifically comprehended in the preceeding articles, shall be exchanged for any other of similar station or degree, if such can be found; or some other mode shall be agreed on between the respective generals, favourable to the prisoner, which shall be an obligatory precedent for future exchanges of the same nature, and become a part of this cartel.
Retainers to, or persons serving in either army, in the most inferior capacities, not particularly enumerated, shall be exchanged for those of similar quality and description, so far as it can be done and the residue for private soldiers.
Officers shall be exchanged according to the highest rank they hold.
Exchanges shall be made every two months, or sooner, if circumstances will permit.
Officers, on both sides, shall be returned on parole in ten days after captivity; to remain so ’till regularly exchanged.
Registers shall be kept of all prisoners taken, specifying their names, ranks and corps, and monthly returns, accounting for differences, shall be interchanged. When prisoners are to be returned, on either side, notice shall be given of the time and place, that proper persons may be appointed to receive them. A List of their names, ranks and corps, shall be delivered with them; a duplicate of which shall be signed by the officer receiving, as a voucher for the delivery.
Article II
No person shall be considered, as an officer, or soldier, who is not at the time of capture, in military pay and service.
Article III
Physicians, Surgeons, Apothecaries, Purveyors and all attendants and guards on hospitals, Chaplains, Auditors of accounts, Clothiers, the Commissary General of Prisoners and his deputies, the Judge Advocate and his deputies, the Provost Marshal and his corps and all suttlers and servants, not soldiers, shall be exempt from captivity.
Hospitals should be sacred, everything they contain; the sick and wounded and stores of every kind, shall not be liable to capture or any species of violence.
Article 4th
Citizens of whatsoever class or denomination, whether, in or out of office, and wheresoever taken shall be exempt from captivity.
   
   as exchanged on parity of number


Article V
A ration shall consist of one pound of bread and one pound of beef, fresh or salt, or three quarters of a pound of salt pork, averdupois. One ration, per day, shall be furnished to every prisoner, by the party to whom he is in captivity.
Article VI
Permission shall be granted for Commissaries to be stationed by the respective Generals with their officers, soldiers and others in captivity, to receive the rations stipulated by the preceding article, inspect their quantity and quality, and distribute them to the Prisoners. Their receipts to be vouchers for the delivery. They shall be permitted to visit the prisoners of all kinds dayly and to purchase where they reside for gold and silver, being the common medium of commerce among nations, such further necessaries (cloathing included) as may be requisite more effectually for relieving the necessities of the prisoners.
Each party shall have liberty to send its commissaries, all kinds of succours, cloathing, provisions and medecine, by land or water; for which purpose, passports shall be granted when required; and full permission shall be given such Commissaries, to sell at the market prices, where they are stationed without restriction, provisions or other articles sent them, the better to procure relief for the prisoners.
All practicable care shall be taken of sick and wounded prisoners; and medecine and all other necessaries shall be furnished by those in whose power they are, as far as the circumstances and condition of the parties will admit. Permission shall be mutually allowed to hire and employ doctors nurses and other attendants at the places where prisoners are confined to superintend the treatment and be intrusted with the care of the sick.
Settlements shall be made of ration accounts once every month, in which rations shall stand against rations, as far as they will extend, and the ballance shall be paid at the election of the debtor, either in provisions, or in gold and silver at the rate of twelve pence per ration, estimating spanish milled dollars at 4/6. Accounts of medicines and other necessaries, furnished the sick, shall be adjusted and paid, in like manner. These articles to be rated according to their real cost to the party furnishing them.
Article VII
All payments, in money, shall be made in gold and silver at the rate of 4/6 for each Spanish milled dollar, and 36/ for a half Johannes weighing 9 oz. 3 gr. and other coin in the same proportion.
Art: VIII
Prisoners shall not be permitted to inlist, or on any pretence be transported beyond sea.
Art IX
No officer, soldier, or other person subject to captivity by this Treaty and Convention shall be thrown into dungeons, or other kinds of unnecessarily rigorous confinement, unless for committing some flagrant violation of the laws of war and nations; in which case authentic vouchers of the crime shall be immediately transmitted to the Commissary of Prisoners of the Army, to which such offender may belong.
Art X
Passports shall be granted to Purveyors of Hospitals, to procure necessaries for their use, within certain limits, according to circumstances.
Art: XI
All private property stolen and carried off by deserters, shall be restored to the owner on application, within four days after their desertion. For this purpose, they shall be stopped at the first posts to which they come, carefully searched, and a list taken of the effects found in their possession, which they shall not be permitted to dispose of ’till the forementioned time shall be elapsed.
Art XII
In persuance of this agreement, the prisoners now actually in captivity, shall, in the first place, be exchanged in proportion to their respective numbers, within the term of two months from the date hereof, each party without delay returning an equal number of those delivered by the other, from time to time.
To adjust and remove the difference hitherto subsisting, as well with respect to the Exchange of Major General Lee, Lt. Colonel Ethan Allen, Capts. Van Dyke, Vanzandt, Whitlock, Sullivan, Bliss, Ebenezer Greene, Stevens, Lieutenants Skinner, Smock, and Doctor Minime, or any other officers, that have been the objects of particular exception, as with respect to the proportion to be accounted for, of those Prisoners, which were sent out on parole by General Sir William Howe, between the month of November 76 and the month of April following, and which remain yet unexchanged: We do hereby specially stipulate and declare, that the aforesaid officers shall be immediately exchanged on the terms of this cartel, for any officers of equal rank, or others by way of equivalent or composition; which have been or shall be delivered in lieu of them; and that  private soldiers shall be returned by General Washington to General Sir William Howe, to be accepted by him as a full settlement and compensation for all prisoners heretofore in dispute.
Article XIII
To liquidate and settle all accounts, relating to prisoners, commissioners shall be mutually appointed within one month from the date of this Cartel, who shall meet on or before the   day of July next; and whatever ballance shall be found due from either party, shall be punctually paid and discharged within  after such liquidation and settlement of accounts; ’till the performance of which, it shall be at the will and choice of the party to which such ballance may be due, to make, or not to make any future exchange, besides those mentioned in the preceding twelvth article, the natural operation of this cartel being so far, and so far only, suspended.
Art. XIV
This Treaty and Convention shall be and continue in full force during the present war.
